12/11/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 19-0062



                             No. DA 19-0062

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

FRANK MACIEL,

           Defendant and Appellant.


                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until January 19, 2021, to

prepare, file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                  December 11 2020